Exhibit 10.2

 

 

HYCROFT MINING HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT

(TIME-VESTING)

 

THIS AGREEMENT (the “Agreement”) is made and entered into as of this 1st day of
July, 2020, by and between Hycroft Mining Holding Corporation, a Delaware
corporation (the “Corporation”), and Randy Buffington (the “Participant”),
pursuant to the HYMC 2020 Performance and Incentive Pay Plan (the “Plan”). This
Agreement and the award contained herein are subject to the terms and conditions
set forth in the Plan, which are incorporated by reference herein, and the
following terms and conditions. Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the Plan.

 

WITNESSETH:

 

WHEREAS, the Participant has agreed to resign as the Chairman of the Board,
President and Chief Executive Officer of the Corporation;

 

WHEREAS, the Participant has entered into that certain Transition and Succession
Agreement with the Corporation as of date hereof (the “Transition and Succession
Agreement”), which Transition and Succession Agreement will become effective
upon expiration of statutory revocation periods set forth therein;

 

WHEREAS, the Corporation has adopted the Plan in order to promote the interests
of the Corporation, its Affiliated Entities and its stockholders by using
stock-based and cash-based incentives to attract, retain and motivate its
management and other persons to encourage and reward such persons contributing
to the performance of the Corporation and to align their interests with the
interests of the Corporation’s stockholders; and

 

WHEREAS, the Compensation Committee of the Board (the “Committee”) of the Board
of Directors of the Corporation (the “Board”) has determined that it is in the
best interests of the Corporation to grant Restricted Stock Units (as defined
herein) under the Plan to the Participant on the terms and conditions set forth
below in recognition of Participant’s successful efforts in developing a new
process to economically and profitably recover gold from sulfide ores in a heap
leach process and restarting mining operations at the Hycroft Mine and to reward
and compensate Participant for transition assistance.

 

NOW, THEREFORE, in consideration of the various covenants and agreements herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.        Award of Restricted Stock Units. In consideration for the continued
service of the Participant to the Corporation and its Subsidiaries and
Affiliated Entities, and as part of the Plan, effective upon the date of the
expiration without revocation of the statutory revocation periods set forth in
the Transition and Succession Agreement (the “Grant Date”), the Corporation
hereby awards to the Participant, subject to the further terms and conditions
set forth in this Agreement, restricted stock units (the “Restricted Stock
Units” or “RSUs”), with a value of $1,300,000 as of the Grant Date (the “Grant
Date Value”).

 

 

--------------------------------------------------------------------------------

 

 

2.        No Rights of Stockholder. Until converted as described in Section 6
hereof, the Restricted Stock Units represent the Corporation’s unfunded and
unsecured promise to issue shares of Common Stock at a future date, subject to
the terms of this Agreement. The Participant has no rights with respect to the
Restricted Stock Units other than rights of a general creditor of the
Corporation. Except as set forth in Section 3 hereof, the Participant shall not
have any of the rights of a stockholder with respect to unvested Restricted
Stock Units.

 

3.        Dividend Equivalents. Subject to the provisions of Section 5 hereof,
in the event that the Corporation declares a dividend on its Common Stock, the
Corporation will increase the number of Restricted Stock Units hereunder (i.e.,
by increasing the award) by the number of units, rounded to the nearest whole
number, equal to the result of dividing (a) the per share cash dividend paid by
the Corporation on its shares of Common Stock multiplied by the number of
unvested Restricted Stock Units awarded to Participant under this Agreement as
of the related dividend payment record date by (b) the fair market value of one
share of Common Stock on the related dividend payment record date.   Any such
additional Restricted Stock Units shall be subject to the same vesting,
forfeiture, payment, termination and other terms, conditions and restrictions as
the original Restricted Stock Units to which they relate. No additional
Restricted Stock Units shall be granted with respect to any Restricted Stock
Units which, as of the dividend payment record date, have either vested or been
terminated.

 

4.        Restrictions on Transfer. Except as otherwise provided in this
Agreement, the Participant may not sell, transfer, assign, pledge, encumber or
otherwise dispose of any of the Restricted Stock Units or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“Transfer”). Until converted as described in Section 6 hereof, any Transfer or
purported Transfer by the Participant of any of the Restricted Stock Units shall
be null and void and the Corporation shall not recognize or give effect to such
Transfer on its books and records or recognize the person to whom such purported
Transfer has been made as the legal or beneficial holder of such Restricted
Stock Units. The Restricted Stock Units shall not be subject to sale, execution,
pledge, attachment, encumbrance or other process prior to vesting and no person
shall be entitled to exercise any rights of the Participant as the holder of
such Restricted Stock Units by virtue of any attempted execution, attachment or
other process until the Restricted Stock Units are converted as provided in
Section 6 hereof.

 

2

--------------------------------------------------------------------------------

 

 

5.        Vesting of Restricted Stock Units.

 

(a)     Subject to any forfeiture provisions in this Agreement or in the Plan,
and subject to the terms of this Section 5 hereof, the Restricted Stock Units
shall vest over a two year period in accordance with the following schedule,
provided that the Participant continues to comply with his obligations under
that certain Employee Nondisclosure, Noncompetition, Nonsolicitation and
Inventions Agreement (the “ENNNI Agreement”), assigned to and assumed by the
Company, and the Transition and Succession Agreement, prior to the applicable
vesting date:

 

Vesting Date

Cumulative Vested Percentage of the RSUs

1st Anniversary of Grant Date

 

50% of the RSUs

2nd Anniversary of Grant Date

 

100% of the RSUs

 

(b)     If the application of the vesting schedule in Section 5(a) would yield a
fractional Restricted Stock Unit, such fractional Restricted Stock Unit shall be
rounded down to the next whole unit if it is less than 0.5 and rounded up to the
next whole unit if it is 0.5 or more.

 

(c)     Notwithstanding anything to the contrary in this Section 5, in the event
of a Change in Control in which the resulting entity does not assume, continue,
convert or replace this Agreement, the Restricted Stock Units shall be fully
vested and converted into an equivalent number of shares of Common Stock
immediately prior to the Change in Control, the Restricted Stock Units shall be
fully vested and converted into shares as described in Section 6 and Section 7
hereof. For purposes of this Agreement, the Restricted Stock Units awarded
hereunder will not be considered to be assumed, continued, converted or replaced
by the resulting entity in connection with the Change in Control unless the
Restricted Stock Units are adjusted to prevent dilution of the Participant’s
rights hereunder as a result of the Change in Control.

 

6.       Conversion of Restricted Stock Units into Common Stock upon Vesting. On
the Conversion Date (as defined below), the Restricted Stock Units that vested
pursuant to the terms of Section 5 hereof, if any, shall be converted into the
number of shares of Common Stock equal to the Grant Date Value divided by the
fair market value of a share of Common Stock, which shares of Common Stock will
be issued to the Participant, or in the event of the Participant’s death, the
Participant’s beneficiary pursuant to the Plan. Promptly after the Conversion
Date (as defined below), certificates of such shares of Common Stock shall be
delivered to the Participant. Except as provided in Section 11(b), the
“Conversion Date” shall be the applicable vesting date. For purposes of this
Section 6(a), the fair market value shall mean the closing price of a share of
Common Stock on a national securities exchange on which such shares of Common
Stock may be listed for trading or as determined by the Committee on a vesting
date.

 

7.       Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, special cash dividend, stock split, reverse stock split, rights
offering or extraordinary distribution with respect to the Common Stock, or
other change in corporate structure affecting the Common Stock, the Committee
shall make or cause to be made an appropriate and equitable substitution,
adjustment or treatment with respect to the Restricted Stock Units in a manner
consistent with Section 4.3 of the Plan, including a substitution or adjustment
in the aggregate number or kind of shares subject to this Agreement,
notwithstanding that the Restricted Stock Units are subject to the restrictions
on transfer imposed by Section 4 above.  Any securities, awards or rights issued
pursuant to this Section 7 shall be subject to the same restrictions as the
underlying Restricted Stock Units to which they relate.

 

3

--------------------------------------------------------------------------------

 

 

8.       Tax Withholding. As a condition precedent to the receipt of any
Restricted Stock Units hereunder, the Participant agrees to pay to the
Corporation, at such times as the Corporation shall determine, such amounts as
the Corporation shall deem necessary to satisfy any withholding taxes due on
income that the Participant recognizes pursuant to this Award. The obligations
of the Corporation under this Agreement and the Plan shall be conditional on
such payment or arrangements, and the Corporation and its Subsidiaries and
Affiliated Entities shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Participant. In
addition, the Participant may elect, unless otherwise determined by the
Committee, to satisfy the withholding requirement by having the Corporation
withhold shares of Common Stock with a Fair Market Value, as of the date of such
withholding, sufficient to satisfy the withholding obligation.

 

9.       Registration. This grant is subject to the condition that if at any
time the Board or Committee shall determine, in its discretion, that the listing
of the shares of Common Stock subject hereto on any securities exchange, or the
registration or qualification of such shares under any federal or state law, or
the consent or approval of any regulatory body, shall be necessary or desirable
as a condition of, or in connection with, the grant, receipt or delivery of
shares hereunder, such grant, receipt or delivery will not be effected unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board or Committee. The Corporation agrees to make every reasonable effort to
effect or obtain any such listing, registration, qualification, consent or
approval.

 

10.      No Right to Continued Employment or Engagement. In no event shall the
granting of the Restricted Stock Units or the other provisions hereof or the
acceptance of the Restricted Stock Units by the Participant confer upon the
Participant any right to employment by the Corporation, a Subsidiary of the
Corporation or an Affiliated Entity for any period of time or to continue his
present or any other rate of compensation.

 

11.      Section 409A Compliance.

 

(a)     The intent of the parties is that payments and benefits under this
Agreement be excluded from the scope of, or comply with, Internal Revenue Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted as such. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Participant and the Corporation of the applicable provision without violating
the provisions of Code Section 409A.

 

(b)     [reserved]

 

(c)     For purposes of Code Section 409A, the Participant’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Corporation.

 

(d)     Notwithstanding any other provision of this Agreement to the contrary,
in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.

 

4

--------------------------------------------------------------------------------

 

 

12.      Miscellaneous.

 

(a)     Assignment; Successors. This Agreement will be binding upon and inure to
the benefit of the heirs and representatives of the Participant and the assigns
and successors of the Corporation, but neither this Agreement nor any rights
hereunder will be assignable or otherwise subject to hypothecation by the
Participant (except by will or by operation of the laws of intestate succession)
or by the Corporation, except that the Corporation may assign this Agreement to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the stock, assets or businesses of the Corporation.

 

(b)     Governing Law and Forum for Disputes. The laws of the State of Colorado
will govern the validity, interpretation, construction and performance of this
Agreement, without regard to the conflict of laws principles thereof. Any action
or proceeding against the parties relating in any way to this Agreement (a
“Dispute”) must be brought and enforced in the courts of the State of Colorado,
and the parties irrevocably (i) submit to the jurisdiction of such courts in
respect of any such action or proceeding and (ii) waive any right to a trial by
jury of any Dispute.

 

(c)     Modification or Amendment. No failure or delay by the Corporation or the
Participant in enforcing or exercising any right or remedy hereunder will
operate as a waiver thereof. No provisions of this Agreement may be modified,
waived, or discharged except by a written document signed by an officer or
director of the Corporation duly authorized by the Board and the Participant.

 

(d)     Notices. Notices given pursuant to this Agreement will be in writing and
will be deemed received when personally delivered, or on the date of written
confirmation of receipt by (i) overnight carrier, (ii) facsimile with
confirmation of delivery or by email, (iii) registered or certified mail, return
receipt requested, addressee only, postage prepaid, or (iv) such other method of
delivery, including electronic transmission, that provides a written
confirmation of delivery. Notice to the Corporation will be directed to:

 

Hycroft Mining Holding Corporation

c/o Stephen M. Jones
Executive Vice President and Chief Financial Officer
8181 E. Tufts, Suite 510
Denver, CO 80237
email: Steve.Jones@hycroftmining.com

 

with a copy to:

 

Neal, Gerber & Eisenberg, LLP
2 N. LaSalle Street, Suite 1700
Chicago, IL 60602
Attention: David S. Stone, Esq.
email: dstone@nge.com

 

5

--------------------------------------------------------------------------------

 

 

The Corporation may change the person and/or address to whom the Participant
must give notice under this Section 12(d) by giving the Participant written
notice of such change, in accordance with the procedures described above.
Notices to or with respect to the Participant will be directed to the
Participant, or to the Participant’s executors, personal representatives or
distributees, if the Participant is deceased, at the Participant’s home address
on the records of the Corporation, or such other address provided to the
Corporation in accordance with the procedures described above.

 

(e)     Severability. If any provisions of this Agreement will be found invalid
or unenforceable by a court of competent jurisdiction, in whole or in part, then
it is the parties’ mutual desire that such court modify such provision(s) to the
extent and in the manner necessary to render the same valid and enforceable, and
this Agreement will be construed and enforced to the maximum extent permitted by
law, as if such provision(s) had been originally incorporated herein as so
modified or restricted, or as if such provision(s) had not been originally
incorporated herein, as the case may be.

 

(f)     Entire Agreement. The Participant acknowledges receipt of this Agreement
and agrees that with respect to the Restricted Stock Units (Time-Vesting),
together with the obligations of Participant under the Transition and Succession
Agreement, the Consulting Agreement and the ENNNI Agreement, it contains the
entire understanding and agreement with the Corporation, superseding any
previous oral or written communication, representation, understanding or
agreement with the Corporation or any representative thereof. No term or
condition should be construed strictly against any party on the basis that it
was drafted by such party.

 

(g)     Headings. The headings in this Agreement are for convenience of
reference only and will not limit or otherwise affect the meaning thereof.

 

(h)     Counterparts.  This Agreement may be executed in any number of
counterparts, including by facsimile or PDF, each of which shall be deemed an
original, and all of which shall constitute one and the same instrument.

 

[Signature page to follow]

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.

 

 

PARTICIPANT

HYCROFT MINING HOLDING CORPORATION

 

 

 

 

 

_/s/ Randy E. Buffington___________________________________________

 

 

 

Randy Buffington

By:

/s/ Stephen M. Jones

 

 

Name:

Stephen M. Jones

 

 

Its:

Executive Vice President & CFO

 

 

7